Citation Nr: 1810917	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  10-37 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran service in the U.S. Army Reserves from June 1976 to November 2004, with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  The Agency of Original Jurisdiction (AOJ) generated a February 2015 Memorandum which lists her specific periods of ACDUTRA and INACDUTRA.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for a low back condition.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in August 2013.  A copy of the hearing transcript is of record.  The Board then remanded the claims for additional development in January 2014.

The Board denied the Veteran's claim in a May 2016 decision.  She appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR) filed by the parties, the Court remanded the matter back to the Board in February 2017 for action consistent with the terms of the JMR.  The Board then remanded the issue of service connection for a low back disorder in September 2017 for additional development.

Notably, service connection for a right shoulder disorder was granted in a July 2016 rating decision, which conferred "veteran" status to this appellant. 


FINDING OF FACT

A preexisting low back condition was present prior to ACDUTRA in June 1992 and was not aggravated beyond its natural progression by subsequent periods of ACDUTRA or INACDUTRA.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C. §§ 101, 106, 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.6, 3.303, 3.306 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable Law

Generally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  The term "active military, naval, or air service" includes active duty, any reserve service periods of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C. §§ 101(22), 101(24) (2012); 38 C.F.R. § 3.6 (2017).

In effect, an individual who has served only on ACDUTRA or INACDUTRA must establish a service connected disability in order to achieve veteran status and to be entitled to compensation.  Unless a claimant has established status as a veteran, certain legal presumptions, such as the presumption of soundness or presumption of aggravation, are not applicable.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  

As noted above, the Veteran is service-connected for a right shoulder condition, and the evidence shows it was incurred during INACDUTRA performed on January 30, 1993.  Therefore, the presumptions associated with veteran status are applicable only to that period.  Hill v. McDonald, 28 Vet. App. 243 (2016) (where VA determines that a claimant has established veteran status for a period of ACDUTRA by establishing service connection for one disability, the claimant may take advantage of the presumption of aggravation for other preexisting disabilities claimed to have been aggravated during the same period of ACDUTRA).

II.  Evidence and Analysis

The Veteran had a two-week period of ACDUTRA beginning on June 13, 1992, and had a service examination on that day.  The examination findings were normal, but she reported a prior history of low back pain due to a fall.  On June 22, she was seen for complaints of severe back pain, and reported that she had fallen two years ago.

Over the next several years, she had numerous periods of ACDUTRA and INACDUTRA.  Private treatment records from January 27, 1997, show that she had been treated for low back pain for 11 months.  She was diagnosed with lumbar spine degenerative disc disease and advised to refrain from strenuous activities (including running and sit ups) until further medical workup was completed.  Additional records from August 1997 show that she had presented on April 21, 1997, with a 3-month history of low back pain.  She was seen again one month later with worsening pain, and diagnosed with spinal stenosis.  She was again advised to avoid running and sit ups.

The Veteran underwent a service examination on October 4, 1997, which documented a low back muscle spasm.  She was placed on a permanent physical profile which restricted her from doing any running, pushups, or sit ups.

First, the Board notes that there is no indication that a low back condition was caused by any period of ACDUTRA or INACDUTRA.  Service treatment records, particularly from June 1992, do not document any service-related injury.  Rather, the Veteran at that time reported falling two years earlier.  Based on this evidence, a VA examiner concluded in October 2017 that it was at least as likely as not that the Veteran had a preexisting low back condition at the time she reported for ACDUTRA in June 1992.  As the presumption of soundness is not applicable to this period of service, the Board finds that a low back disability preexisted ACDUTRA in June 1992.

The next question is whether that condition was aggravated beyond its natural progression by service.  The Veteran was treated for back pain during the June 1992 ACDUTRA period.  However, she had reported a history of back pain at the onset of this period.  Moreover, as noted by the October 2017 VA examiner, those treatment records stated that the Veteran had previously undergone a dilation and curettage procedure after her initial back injury, and that her back pain had increased since that time.  The examiner further noted that there was no injury during the June 1992 ACDUTRA period and the Veteran was treated with conservative measures.  Based on these findings, the examiner concluded that it was less likely than not that the Veteran's back condition was aggravated during the June 1992 ACDUTRA period. The Board believes this evidence constitutes the most probative evidence on the question of aggravation of a pre-existing disability.  

As to whether her condition was aggravated by any subsequent period of service, the October 2017 VA examiner noted that there were no service treatment records indicating that she injured, aggravated, or reinjured her back during military training.  Private records showed treatment for low back pain from January 1997 through April 2001, and the treating physician recommended that the Veteran perform no strenuous activity.  However, the VA examiner noted that the private physician did not indicate that back pain was due to military training.

The examiner explained that the Veteran's diagnosis was acquired spinal stenosis.  The leading cause of the condition is wear and tear on the spine due to aging.  The most common direct cause is osteoarthritis, where the cartilage that cushions joints starts to degenerate with age.  The examiner stated that there was no evidence or documentation that the Veteran was injured during service, but that the change in the Veteran's weight was notable.  Literature supported that being overweight increases the load placed on weight bearing joints, which increases stress and predisposes the individual to arthralgia and could possibly hasten the breakdown of cartilage and increase the risk for developing osteoarthritis.  The Veteran's body-mass index was 27 in 1992, 31 in 1997 and 38 more recently.  The examiner concluded that her condition as it stood today was the natural progression of acquired spinal stenosis.

In sum, the Veteran had a preexisting low back condition and a history of low back pain in June 1992.  The competent and probative evidence is against a finding that this condition increased in severity beyond the natural progress of the disease specifically as a result of any of the Veteran's periods of ACDUTRA or INACDUTRA.  Therefore, service connection is not warranted.  38 C.F.R. § 3.306(b) (aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service).


ORDER

Service connection for a low back disorder is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


